Braverman v Braverman (2017 NY Slip Op 00578)





Braverman v Braverman


2017 NY Slip Op 00578


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Sweeny, J.P., Richter, Mazzarelli, Feinman, JJ.


2590N 306221/11

[*1] Darya Braverman, Plaintiff,
vEric Braverman, Defendant.
David A. Mayer, Nonparty Appellant,
vSusan L. Bender, Nonparty Repondent.


David A. Mayer & Associates, PLLC, Huntington (David A. Mayer of counsel), for appellant.
Bender & Rosenthal LLP, New York (Susan L. Bender of counsel), for respondent.

Order, Supreme Court, New York County (Deborah A. Kaplan, J.), entered September 11, 2015, which, to the extent appealed from, granted the guardian ad litem's motion for sanctions against nonparty David A. Mayer pursuant to 22 NYCRR 130-1.1 and directed Mayer to pay $1,500 to the Lawyer's Fund for Client Protection, unanimously affirmed, without costs.
The court's imposition of sanctions pursuant to 22 NYCRR 130-1.1 did not constitute a "clear abuse of discretion" (Pickens v Castro, 55 AD3d 443, 444 [1st Dept 2008]). The court's resolution of the motion finds support in the totality of the circumstances surrounding appellant's conduct, including the timing of appellant's filing of a notice of appearance so as to delay or prolong resolution of this matter. The parties in this appeal stipulated to a supplemental record that includes a subsequent decision of the motion court disqualifying appellant from serving as cocounsel for defendant. We note that the factual findings in that decision buttress the court's earlier decision to impose sanctions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK